 

Exhibit 10.2

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

 


3M COMPANY

3M 2008 LONG-TERM INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

[PARTICIPANT NAME]

 

                1.  Grant of Option.  This Agreement confirms that on [GRANT
DATE] (the “Grant Date”), 3M Company (the “Company”) granted you a Nonqualified
Stock Option (the “Option”) to purchase [NUMBER OF SHARES GRANTED] shares of
Common Stock of the Company at the exercise price of [GRANT PRICE] per share
(the “Exercise Price”), subject to the terms and conditions of this Agreement
and the 2008 Long-Term Incentive Plan (the “2008 Plan”).

 

                2.  Definitions.  Capitalized terms used and not defined herein
shall have the same meaning as in the 2008 Plan.

 

                3.  Vesting and Term of Option.  Your Option will vest over
three years.  This means that you may exercise the first one-third of the shares
subject to this Option on the first anniversary of the Grant Date, the second
one-third of these shares on the second anniversary of the Grant Date, and the
remaining one-third of these shares on the third anniversary of the Grant Date,
assuming continued employment.  However, you will be required to accept this
Option as well as this Agreement before being permitted to exercise the Option. 
This Option will expire on and may not be exercised after the earlier of [TENTH
ANNIVERSARY OF GRANT DATE] or the 90th day following the end of your 3M
employment, except in cases of Retirement, death, disability or Disqualifying
Termination.

 

4.  Nature of Grant.  In accepting the grant of this Option, you acknowledge
that:

 

                (a)           the 2008 Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time, unless otherwise provided in
the 2008 Plan;

 

                (b)           the grant of the Option is voluntary and
occasional and does not create any contractual or other right to receive future
grants of options, or benefits in lieu of options, even if options have been
granted repeatedly in the past;

 

                (c)           all decisions with respect to future option
grants, if any, will be at the sole discretion of the Compensation Committee of
the 3M Board of Directors;

 

                (d)           your participation in the 2008 Plan shall not
create a right to further employment with your employer and shall not interfere
with the ability of your employer to terminate your employment relationship at
any time with or without cause;

 

                (e)           the Option is not part of your regular or expected
compensation for any purpose, including, but not limited to, calculating any
severance payments, bonuses, life insurance, disability, pension or retirement
benefits or similar payments;

 

                (f)            the Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the 2008 Plan, or

 

 

--------------------------------------------------------------------------------


 

your acquisition or sale of the underlying shares of Common Stock; and

 

(g)           you are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the 2008 Plan
before taking any action related to the 2008 Plan.

 

                5.  Transferability.  This Option is not transferable except in
the event of your death, in accordance with the provisions of Section 13 of the
2008 Plan.

 

                6.  Governing Law.  This Option and the provisions of this
Agreement are governed by, and subject to, the laws of the State of Delaware, as
provided in the 2008 Plan.

 

                For purposes of litigating any dispute that arises concerning
the grant of this Option or this Agreement, you and the Company agree and
consent to the jurisdiction of the State of Minnesota, and agree that such
litigation shall be conducted in the courts of Ramsey County, Minnesota, or the
federal courts for the United States for the District of Minnesota, where this
grant is made and/or to be performed.

 

                7.  Entire Agreement.  The 2008 Plan and this Agreement
constitute the entire agreement of the parties and supersede all prior
undertakings and agreements with respect to the subject matter contained herein.

 

By accepting the grant of this Option, you agree to all of the terms and
conditions described above and in the 2008 Plan.

 

 

--------------------------------------------------------------------------------